                                  Case 2:19-cv-00415-JAM-CKD Document 1 Filed 03/07/19 Page 1 of 6

                             1 THOMAS R. BURKE (State Bar No. 141930)
                               MONDER KHOURY (State Bar No. 312949)
                             2 DAVIS WRIGHT TREMAINE LLP
                               505 Montgomery Street, Suite 800
                             3 San Francisco, California 94111
                               Telephone:    (415) 276-6500
                             4 Facsimile:    (415) 276-6599
                               Email: thomasburke@dwt.com
                             5        mikekhoury@dwt.com

                             6 Attorneys for Plaintiff
                               KXTV, LLC dba ABC10
                             7

                             8

                             9
                                                                    IN THE UNITED STATES DISTRICT COURT
                            10
                                                             FOR THE EASTERN DISTRICT OF CALIFORNIA
                            11
DAVIS WRIGHT TREMAINE LLP




                            12

                            13 KXTV, LLC dba ABC10,                                     Case No. 2:19-at-00182
                            14                                  Plaintiff,              COMPLAINT FOR DECLARATORY AND
                                                                                        INJUNCTIVE RELIEF FOR VIOLATION
                            15            v.                                            OF THE FREEDOM OF INFORMATION
                                                                                        ACT, 5 U.S.C. § 552 et seq.
                            16 UNITED STATES CITIZENSHIP AND
                               IMMIGRATION SERVICES,
                            17
                                                 Defendant.
                            18

                            19

                            20            Plaintiff KXTV, LLC dba ABC10 (“ABC10”), an ABC-affiliated television station serving
                            21 Sacramento, California and neighboring communities in Northern California, by its undersigned

                            22 attorneys, alleges as follows:

                            23                                                INTRODUCTION
                            24            1.        ABC10 brings this action under the Freedom of Information Act, 5 U.S.C. § 552 et
                            25 seq., as amended (“FOIA”), to enjoin the United States Department of Citizenship and

                            26 Immigration Services (the “USCIS”) from continuing to improperly withhold agency records that

                            27 are responsive to a FOIA request made by ABC10 to the USCIS via email on August 30, 2018

                            28   (the “Request”), seeking documents regarding Omar Abdulsattar Ameen Husayn al-Sarhani al-

                                                                                    1                      Case No. 2:19-at-00182
                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 4840-9959-5657v.1 0050033-000045
                                  Case 2:19-cv-00415-JAM-CKD Document 1 Filed 03/07/19 Page 2 of 6

                             1 Rawi (“Ameen”), and to promptly disclose the records sought by the Request. The USCIS

                             2 improperly denied the Request, in violation of its duties under FOIA.

                             3            2.        The Freedom of Information Act “focuses on the citizens’ right to be informed
                             4 about ‘what their government is up to,’” by requiring the release of “[o]fficial information that

                             5 sheds light on an agency’s performance of its statutory duties.” DOJ v. Reporters Comm. for

                             6 Freedom of the Press, 489 U.S. 749, 750, 773 (1989) (citation omitted). “[D]isclosure, not

                             7 secrecy, is the dominant objective” of FOIA. Dep’t of Interior v. Klamath Water Users Protective

                             8 Ass’n, 532 U.S. 1, 8 (2001) (internal quotation marks and citations omitted). ABC10 plays a

                             9 critical role in providing information to citizens about “what their government is up to.” Indeed,
                            10 the First Amendment’s guarantee of freedom of the press is meant to enable journalists to play an

                            11 “essential role in our democracy,” to “bare the secrets of government and inform the people.”
DAVIS WRIGHT TREMAINE LLP




                            12 New York Times. Co. v. United States, 403 U.S. 713, 717 (1971) (Black, J. concurring).

                            13            3.        Through its FOIA Request, among other things, ABC10 seeks to learn information
                            14 that may shed light on why Ameen was allowed into the United States and what, if anything,

                            15 USCIS did to verify information that Ameen provided, including whether the USCIS followed

                            16 procedures when it approved Ameen’s application for refugee status, authorizing his presence in

                            17 the country. Ameen, a resident of Sacramento, California is accused of being a member of

                            18 ISIS/Al-Qaeda since 2004, and committing numerous acts of violence on behalf of these

                            19 organizations, ranging from planting improvised explosive devices (“IEDs”) to at least one

                            20 murder. See generally, Complaint, Memorandum of Extradition Law and Request for Detention

                            21 Pending Extradition Proceeding, United States v. Ameen, Case No. 2:18-mj-00152-EFB-1, U.S.

                            22 District Court, Eastern District of California (“Ameen’s Extradition Case”).

                            23            4.        Ameen began the process of applying for refugee status in or about April 2012.
                            24 Ameen’s application was approved by the USCIS in June 2014, the same month he allegedly

                            25 killed a police officer in his home in Rawah, Iraq. Five months later, Ameen settled in

                            26 Sacramento as a refugee. See Ameen’s Extradition Case, Memorandum of Extradition Law and

                            27 Request for Detention Pending Extradition Proceeding, filed August 15, 2018 by the United States

                            28   (“Ameen Memo”). A true and accurate copy of the Ameen Memo is attached hereto as Exhibit A.

                                                                                    2                       Case No. 2:19-at-00182
                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 4840-9959-5657v.1 0050033-000045
                                  Case 2:19-cv-00415-JAM-CKD Document 1 Filed 03/07/19 Page 3 of 6

                             1            5.        As discussed in detail in the Ameen Memo in Ameen’s Extradition Case, evidence
                             2 gathered by the Federal Bureau of Investigation corroborated Ameen’s membership in and actions

                             3 on behalf of ISIS and Al-Qaeda, including a violent, premeditated murder on behalf of ISIS.

                             4 Ameen Memo at 1; 17-18.

                             5            6.        As part of an FBI investigation that began in 2016, witnesses interviewed by the
                             6 FBI identified Ameen as a member of Al-Qaeda and indicated his involvement with the

                             7 placements of IEDs. Id. at 1-2; 11-12.

                             8            7.        Based on the FBI’s investigation, Ameen lied about material aspects of his
                             9 background to gain entry into the United States and flee prosecution for the crimes he committed.
                            10 Id. at 11. Ameen intentionally concealed from his refugee application his affiliation with ISIS

                            11 and/or Al-Qaeda. Id. at 16.
DAVIS WRIGHT TREMAINE LLP




                            12            8.        For example, Ameen claimed that he is fleeing violence after his father was shot to
                            13 death due to his cooperation with the American military. Id. at 17. However, Ameen’s father’s

                            14 death certificate indicates he died from natural causes. Id. at 17-18. According to the Ameen

                            15 Memo, Ameen also falsely claimed on his refugee application that he and his brother were victims

                            16 of a raid and kidnapping in March 2012, and that his brother was never seen again. Id. at 18-19.

                            17 In reality, the Ameen Memo notes that his brother had been arrested by the Iraqi government for

                            18 terrorism since January 2011, his release date unknown. Id. However, these two claims of

                            19 persecution formed the basis of his acceptance into the United States as a refugee. Id. at 19.

                            20            9.        The United States has spent over $4.8 trillion dollars to fight wars in Afghanistan,
                            21 Pakistan and Iraq. See Economic Costs, Watson Institute of International and Public Affairs,

                            22 updated September 2016 (available at https://watson.brown.edu/costsofwar/costs/economic, last

                            23 visited February 6, 2019). In one recent year alone, the United States spent $5.4 billion to fight

                            24 ISIS – nearly $11 million each day. See How Much Money Goes to Fighting and Funding ISIS, in

                            25 Two Charts, Market Watch, December 15, 2015 (available at

                            26 https://www.marketwatch.com/story/how-much-money-goes-to-fighting-and-funding-isis-in-two-

                            27 charts-2015-12-14, last visited February 6, 2019). The withheld records sought by ABC10 will

                            28   inform ABC10’s viewership and the public about how Ameen came to reside in Sacramento in

                                                                                     3                         Case No. 2:19-at-00182
                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 4840-9959-5657v.1 0050033-000045
                                  Case 2:19-cv-00415-JAM-CKD Document 1 Filed 03/07/19 Page 4 of 6

                             1 spite of the extraordinary effort the federal government has devoted to fight and defeat ISIS.

                             2 Ameen’s very presence within the country raises serious questions about the vetting process used

                             3 by the USCIS and the public is entitled to learn the information within the immigration documents

                             4 withheld by USCIS.

                             5                                                   PARTIES
                             6            10.       ABC10 is an ABC-affiliated television station licensed to Sacramento, California,
                             7 United States. The station is owned by TEGNA Inc.

                             8            11.       The USCIS is a federal agency within the meaning of 5 U.S.C. § 552(f). Plaintiff is
                             9 informed and believes that the USCIS has possession and control of the records sought by the
                            10 Request.

                            11                                                JURISDICTION
DAVIS WRIGHT TREMAINE LLP




                            12            12.       This Court has subject-matter jurisdiction over this action and personal jurisdiction
                            13 over the parties under 5 U.S.C. § 552(a)(4)(B), 5 U.S.C. §§ 701-706, and 28 U.S.C. § 1331.

                            14                                                    VENUE
                            15            13.       Venue in the Eastern District of California is proper under 5 U.S.C. § 552(a)(4)(B)
                            16 as ABC10 has its principal place of business in Sacramento County and the Request was made in

                            17 Sacramento County. For the same reasons, venue also is proper under 28 U.S.C. § 1391(e).

                            18                                                     FACTS
                            19            14.       Through the Request to the National Records Center, FOIA/PA Office of USCIS
                            20 sent by email on August 30, 2018, ABC10 sought access to and copies of the following records:

                            21                     “Copies of all immigration files, photos, annotations, and investigations
                            22                      compiled for Omar Abdulsattar Ameen Husayn al-Sarhani al-Rawi, born
                            23                      December 20, 1973, in Al Anbar Governorate, Iraq” including:
                            24                      1.   “Resettlement Registration Form”
                            25                      2. “I-590 Registration for Classification as Refugee”
                            26                      3. “I-485 Application to Adjust Status”
                            27                      4. “Transcripts of all interviews conducted in conjunction with his I-485
                            28                           Application to Adjust Status”

                                                                                     4                        Case No. 2:19-at-00182
                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 4840-9959-5657v.1 0050033-000045
                                  Case 2:19-cv-00415-JAM-CKD Document 1 Filed 03/07/19 Page 5 of 6

                             1                      5. “Transcript of May 26, 2016 interview in support of his adjustment of
                             2                          status application”
                             3                      6. “Transcript of all interviews conducted during his refugee interview with
                             4                          USCIS officers in Turkey prior to his arrival in the United States”
                             5                      7. “Written sworn statement in support of his refugee application” and
                             6                      8. “Approved refugee application, dated June 5, 2014.”
                             7            15.       Attached as Exhibit B is a true and correct copy of the Request.
                             8            16.       USCIS responded to the Request on September 17, 2018, denying the Request in its
                             9 entirety pursuant to 5 U.S.C. § 552(b)(6). USCIS stated that in order for ABC10 to obtain these
                            10 records, they must demonstrate that the public interest in disclosure outweighs the personal

                            11 privacy interests of Ameen, and that significant public benefit would result from the disclosure.
DAVIS WRIGHT TREMAINE LLP




                            12 Attached as Exhibit C is a true and correct copy of USCIS denial letter.

                            13                                        FIRST CLAIM FOR RELIEF
                            14                                                (Violation of FOIA)
                            15            17.       ABC10 incorporates by reference the foregoing paragraphs of this Complaint as
                            16 though fully set forth herein.

                            17            18.       The USCIS has a legal duty under FOIA to determine whether to comply with a
                            18 request within 20 days after receiving the request, and also has a legal duty to immediately notify

                            19 the requester of the agency’s determination and the reasons therefor. ABC10 has a legal right

                            20 under FOIA to obtain the agency records they sought in their Request, and there exists no legal

                            21 basis for the USCIS’s failure to make these records available.

                            22            19.       The USCIS’s failure to make promptly available the records sought by the Request
                            23 violates FOIA, 5 U.S.C. § 552(a)(3)(A) and (a)(6)(A)(ii), and applicable regulations promulgated

                            24 thereunder.

                            25            20.       Ameen’s purported membership with terrorist organizations is publicly known. A
                            26 simple Google search reveals articles and legal memorandum regarding his involvement with

                            27 ISIS/Al-Qaeda, including the Ameen Memo (posted on the United States Department of Justice

                            28   website), and various articles by the New York Times, Associated Press, and Sacramento Bee.

                                                                                      5                        Case No. 2:19-at-00182
                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 4840-9959-5657v.1 0050033-000045
                                  Case 2:19-cv-00415-JAM-CKD Document 1 Filed 03/07/19 Page 6 of 6

                             1            21.       Thus, “the public has a strong interest in understanding how and why [the]
                             2 government allowed a man with a far-worse-than-checkered past” to remain in the country.

                             3 Munchkin v. Department of Homeland Security, 225 F. Supp. 3d 1069, 1077 (N.D. Cal. 2016).

                             4 “So although the information [ABC10] seeks is tied solely to one individual . . . much of it sheds

                             5 light on multiple decisions by multiple DHS personnel . . . detail[ing] what they knew about

                             6 [Ameen’s] past and when they knew it. Those details shed light on DHS’s performance of its

                             7 statutory duties and most certainly lets citizens know what their government is up to.” See id. at

                             8 1076-1077 (citations and quotations omitted).

                             9            22.       Since his arrest, Ameen has been the subject of numerous news reports. See, e.g.,
                            10 https://www.nytimes.com/2018/08/15/world/middleeast/sacramento-al-qaeda-isis-arrest.html;

                            11 https://www.sacbee.com/news/local/crime/article220041950.html. Given Ameen’s alleged past,
DAVIS WRIGHT TREMAINE LLP




                            12 “it is enough to warrant a belief by a reasonable person that—perhaps—more should have been

                            13 done” in his immigration vetting process. Munchkin, supra at 1077 (citations and quotations

                            14 omitted). Thus, disclosure of the documents ABC10 seeks is appropriate under FOIA. Id. at

                            15 1078.

                            16                                           PRAYER FOR RELIEF
                            17            WHEREFORE, ABC10 requests the Court award them the following relief:
                            18            A.        Declare that the USCIS violated FOIA in its response to ABC10’s FOIA request;
                            19            B.        Order the USCIS to immediately disclose the requested records to ABC10 and
                            20 enter an injunction prohibiting the USCIS from continuing to withhold the requested records;

                            21            C.        Award ABC10 its reasonable costs and attorney’s fees;
                            22            D.        Grant such further relief as the court may deem just and proper.
                            23

                            24                                                    Respectfully submitted,
                            25 Dated: March 7, 2019                               DAVIS WRIGHT TREMAINE LLP
                            26
                                                                                  By: /s/ Thomas R. Burke
                            27                                                              THOMAS R. BURKE
                            28                                                    Attorneys for Plaintiff
                                                                                  KXTV, LLC dba ABC10
                                                                                     6                        Case No. 2:19-at-00182
                                 COMPLAINT FOR DECLARATORY RELIEF FOR VIOLATING FOIA
                                 4840-9959-5657v.1 0050033-000045
